Citation Nr: 1813927	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-26 346	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for hypertensive heart disease, claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1993 to March 1996, including service in the Southwest Asia theater of operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDING OF FACT

The preponderance of the evidence is against a showing that the Veteran has a diagnosis of CFS.


CONCLUSION OF LAW

The criteria for service connection for CFS have not been met.  38 U.S.C. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 4.88a (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied the duties to notify and assist in this appeal regarding entitlement to service connection for a chronic fatigue syndrome and hypertensive heart disease.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In October 2014 and May 2016 the Board remanded the claim for further development and adjudicative action, to include obtaining the Veteran's outstanding private medical treatment records and affording the Veteran a VA examination of his chronic fatigue syndrome.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge in February 2017.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing and the Board does not otherwise find any prejudicial error.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).


II.  Service Connection

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, presumptive service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317(d)(2).

At the outset, the Board notes that the Veteran's military personnel records confirm that he served in the Southwest Asia theater of operations during the requisite time period.  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia as well as functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2).

Presumptive service connection is not warranted under 38 C.F.R. § 3.317 for a chronic disability if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a. Chronic Fatigue Syndrome

Private medical records from March 2009 reflect treatment for fatigue.  The Veteran complained that the onset of fatigue was gradual and had been occurring consistently for six months.  The diagnosis was chronic fatigue syndrome.   

The Veteran was afforded a Gulf War General Medical Examination in June 2012.  The Veteran reported fatigue, decreased sleep and insomnia, anhedonia, and lack of appetite since he was in the military.  He also reported that he was told that his fatigue was probably due to his lack of sleep.  No diagnosis was rendered in the examination, and the examiner found that none of the Veteran's symptoms were attributable to chronic fatigue syndrome.  

At the July 2015 Travel Board hearing, the Veteran testified that he had suffered from chronic fatigue for at least 15 to 16 years and that it had progressively gotten worse.  He stated that he also had muscle pain that he was told was related to the chronic fatigue.  

The Veteran underwent a VA examination in June 2016 and was diagnosed with chronic fatigue syndrome.  The examiner noted March 2009 treatment diagnosing chronic fatigue syndrome and that there was no evidence of a workup to exclude other causes of fatigue.  The examiner opined that, though a diagnosis of chronic fatigue syndrome was rendered, the Veteran's medical records provided insufficient medical evidence to support a diagnosis of chronic fatigue syndrome pursuant to 38 C.F.R. § 4.88a.  The examiner also opined that the Veteran's claimed chronic fatigue syndrome was less likely than not proximately due to or caused by allergy symptoms incurred during military service.  

Based upon review of the evidence, the Board finds the Veteran's claim for service connection for a chronic fatigue syndrome must fail because the medical evidence of record does not indicate a current diagnosis of this condition that meets the criteria of 38 C.F.R. § 4.88a.  

As cited, the claims file contains multiple opinions.  The opinions of record, to include the June 2016 opinion, provide adequate rationale for the finding that the Veteran does not meet the diagnostic criteria for a diagnosis of CFS at any time during the appellate period.  Carefully considering all the evidence of record, the Board finds that these opinions, with rationale for while the diagnostic criteria are not met, outweigh the Veteran's assertion that he has the disability.

The Board recognizes that the record contains a March 2009 diagnosis of chronic fatigue disorder.  However, the June 2012 and June 2016 VA examinations specifically found the Veteran did not have a diagnosis of CFS, and considered this prior notation of diagnosis.  As discussed above, there is competent opinion evidence that this prior reference was not a diagnosis in line with 38 C.F.R. § 4.88a.  Therefore, the Board finds the evidence weighs against a finding of a current separate diagnosable chronic fatigue syndrome.  In short, there is no diagnosis of record during the applicable period that indicates that it meets the criteria outlined in 38 C.F.R. § 4.88a.

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

For all the foregoing reasons, the claim for service connection for chronic fatigue syndrome must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.



ORDER

Entitlement to service connection for chronic fatigue syndrome, claimed as due to an undiagnosed illness, is denied.



REMAND

a.  GERD

The Veteran contends that he has GERD as a result of his military service, to include as a result of his service in Southwest Asia.  

The Veteran had a VA examination of his gastroesophageal disability in June 2012, at which time the Veteran reported long-standing stomach problems with symptoms including heartburn, burning in throat, and chest pain.  He was diagnosed with GERD.  No opinion as to the etiology of the Veteran's GERD was provided.  

As there is no opinion of record as to whether GERD had its onset in service, or is related to service in Southwest Asia.  The Board will remand the claim pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006) to schedule the Veteran for a VA examination to determine the likely etiology of his diagnosed GERD.

b.  Headaches

The Veteran claims that he experiences headaches as a result of his service in Southwest Asia during the Persian Gulf War.  In June 2012, he was afforded a VA Gulf War General Medical Examination.  The examiner indicated that the Headaches disability benefits questionnaire was needed; however, the Headaches DBQ was not completed and attached to the General Medical Examination.   

Thus, there is no medical opinion currently of record addressing the contended etiological relationship between the Veteran's headaches and active service.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his tension headaches.

c.  Hypertensive Heart Disease

The Veteran contends that his diagnosed hypertensive heart disease is a result of his service in Southwest Asia during the Persian Gulf War.

Private medical treatment records contain a May 2010 diagnosis of benign hypertensive heart disease and several notations of elevated blood pressure without a diagnosis of hypertension.  

VA treatment records from January 2012 show that the Veteran complained of chest pain for two days, lasting for 30 minutes and occurring while the Veteran was at rest.  There were no associated symptoms.  

The Veteran was afforded a Gulf War General Medical Examination in June 2012, which found that the Veteran did not have a heart condition.  While the examiner noted that the Veteran had been diagnosed with hypertension in 2007 and discussed the January 2012 treatment for chest pain, the examiner neither noted nor discussed the May 2010 diagnosis of hypertensive heart disease.  The Board finds that an examination to secure a medical opinion with adequate rationale is necessary with regard to whether the Veteran's current cardiovascular symptoms may be manifestations of a "qualifying chronic disability" or of an undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317(a).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant and outstanding VA treatment records and associate them with the electronic claims file.

2.  Thereafter, the Veteran should also be scheduled for a VA examination before an appropriate clinician to determine the etiology of any gastroesophageal disorder to include gastroesophageal reflux disease (GERD).  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

(a) Identify all current gastroesophageal disorders associated with the Veteran.

(b) Is it at least as likely as not (50 percent or greater probability) that any identified gastroesophageal disorder manifested during, or as a result of, the Veteran's active military service, to include his service in Southwest Asia?

(c) The examiner should also identify whether the Veteran experiences any symptoms associated with an undiagnosed illness or a functional gastrointestinal disorder.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

3.  After completing directive #1, schedule the Veteran for examination to determine the nature and etiology of any headaches.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed headaches shown on examination had their clinical onset in service or are otherwise related to service?  

If the Veteran's headache symptoms cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

4.  After completion of directive #1, schedule the Veteran for a cardiovascular examination to ascertain the nature and likely etiology of any currently diagnosed heart disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

(a) Identify all current cardiovascular disabilities associated with the Veteran.  If no such disorder is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) For each identified cardiovascular disability, is it at least as likely as not (50 percent or greater probability) that such disability manifested during, or as a result of, the Veteran's active military service, to include his service in Southwest Asia?

(c)  If the answer to (b) is no, is it at least as likely as not (50 percent or greater probability) that examination findings or other evidence demonstrate that the Veteran's cardiovascular symptoms are manifestations of:

i. An undiagnosed illness (signs or symptoms cannot be attributed to known medical diagnoses); or 
ii. A medically unexplained chronic multisymptom illness.

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

5.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal, to include reviewing the issues based on all evidence of record to include the recent VA examinations.  If the benefits on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


